DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-20 of U.S. Application No. 16/586663 filed on 09/27/2019 have been examined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hicok al. [US 2019/0265703 A1], hereinafter referred to as Hicok
 	As to Claim 1, 8 and 14, Hicok discloses an autonomous vehicle, comprising: a communication system configured for use by a passenger of the autonomous vehicle ([see at least abstract, 0025 and 0111]), wherein the communication system comprises a speaker ([see at least 0132, 0134 and 0135]); and a computing system that is in communication with the communication system ([see at least 0025, 0152, 0212, 0293 and 0375]), wherein the computing system comprises: a processor; and memory that stores computer-executable instructions that, when executed by the processor ([see at least 0025, 0152, 0212, 0293 and 0375]), cause the processor to perform acts ([see at least 0132, 0144 and 0225]), that notification is to be provided audibly to the passenger when disembarking the autonomous vehicle ([see at least 0132 and 0134]); detecting a safe opportunity for the passenger to exit the autonomous vehicle ([see at least 0132, 0134, 0141 and 0148]); and responsive to detecting the safe opportunity, and in accordance with the profile of the passenger, causing the speaker to audibly notify and guide the passenger to exit the autonomous vehicle safely during the safe opportunity ([see at least 0132, 0134, 0141 and 0148]).  

As to Claim 2, 9 and 15, Hicok discloses an autonomous vehicle, wherein the detecting the safe opportunity includes detecting, based on observational sensors, an absence of obstacles in a predetermined area adjacent the autonomous vehicle ([see at least 0132, 0134, 0141 and 0148]).  

As to Claim 3, 10 and 16, Hicok discloses an autonomous vehicle, the autonomous vehicle further comprising a second speaker to directionally output audio to audibly and directionally guide the passenger to disembark the autonomous vehicle safely ([see at least 0132, 0134, 0141 and 0148]).  

As to Claim 4 and 17, Hicok discloses an autonomous vehicle, wherein the computer-executable instructions are executed by the processor when the autonomous vehicle has reached a destination set by the passenger([see at least 0252])

As to Claim 5, 11 and 18, Hicok discloses an autonomous vehicle, the acts further comprising: finding a safe location to stop the autonomous vehicle, wherein observational sensors observe obstacles within a location, such that the location is the safe location when the location has an absence of obstacles ([see at least 0132, 0134, 0141 and 0148]).  

As to Claim 6, 12 and 19, Hicok discloses an autonomous vehicle, the acts further comprising: in accordance with the profile of the passenger, audibly announcing that the autonomous vehicle has found the safe location to stop ([see at least 0132, 0134, 0141 and 0148 and 0252]).  

As to Claim 7 and 20, Hicok discloses an autonomous vehicle, the acts further comprising: in accordance with the profile of the passenger, announcing an audible exiting message on the speaker, wherein content of the audible exiting message is based on the passenger exiting the autonomous vehicle being disabled ([see at least 0132, 0134, 0141 and 0148 and 0252]). 

As to Claim 13, Hicok discloses an autonomous vehicle, further comprising: in accordance with the profile of the passenger, announcing an audible exiting message, wherein content of the audible exiting message is based on the passenger disembarking the autonomous vehicle being disabled ([see at least 0132, 0134, 0141 and 0148 and 0252]).  



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668